DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are found persuasive; accordingly, the prior office action is vacated/withdrawn and the present office action resets the response time period for the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The In claims 1 and 21, the replacement medical device is configured to “receive a prior profile…”; however, this limitation in combination with the other limitations of the claim, fails to be supported by the originally filed disclosure.  In discussing Fig 13, the present application indicates that the step of receiving a prior profile and comparing it is performed by a computer and not by the replacement implantable medical device itself.  Further clarification is required.
Claims 1-3, 5-9, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In Claims 1 and 21, the step to “receive a prior profile…” appears to not include the additional components or hardware that is required to perform this step.  Appropriate correction is required.
Claims 2-3, 5-9, and 22-28 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-3, 5-9, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims 1 and 21, it is unclear how the replacement implantable medical device is configured to “receive a prior profile, that was generated ….when they were connected to a prior implantable medical device…”.  It is unclear how the prior profile is transmitted and received at the replacement implantable medical device and how the prior and replacement implant medical devices communicate.  
Claims 2-3, 5-9, and 22-28 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al. (USP# 9,302,100).  Regarding claim 1, Gunderson discloses a replacement implantable medical device, comprising control circuitry that is configured to: measure one or more first electrical parameters associated with one or more of a plurality of electrodes that are connected to the replacement implantable medical device and generate a replacement profile from the measured one or more first electrical parameters (e.g. Claim 11; Col 19-20, ll 33-14); receive a prior profile that was generated from measurements of one or more second electrical parameters associated with the one or more of the plurality of electrodes when they were connected to a prior implantable medical device (e.g. Col 21, ll 24-28; Col 19-20, ll 33-14); and compare the replacement profile with the prior profile to determine whether the plurality of electrodes are connected to the replacement implantable medical device in a same manner as they were connected to the prior implanted medical device (e.g. Col 19-20, ll 33-14; Col 21, ll 36-58; Col 25, ll 5-18).

Conclusion
Applicant's amendment dated 9 July 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792